Citation Nr: 1636162	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-42 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for renal cell carcinoma (renal cancer), to include as due to in-service herbicide exposure and to include as due to service-connected posttraumatic stress disorder (PTSD) with alcohol abuse in full remission.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse




ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In June 2014, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

In September 2014 and November 2015, the Board remanded the case for additional development.

In April 2016, the Veteran submitted additional evidence with a waiver of initial agency of original jurisdiction (AOJ) consideration.  Included is an undated letter that suggests service connection is warranted for soft tissue sarcoma as due to herbicide exposure.  As this issue has not been adjudicated by the AOJ, the Board does not have jurisdiction over it.  This issue is, instead, referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management Systems (VBMS) paperless claims processing systems.  





FINDING OF FACT

Renal cell carcinoma did not manifest during active service or within one year thereafter and any current renal cell carcinoma is not otherwise etiologically related to such service, including in-service exposure to herbicide and/or as a result of service-connected PTSD with alcohol abuse in full remission.


CONCLUSION OF LAW

Renal cell carcinoma was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. § 1110, 1112, 1113, 1116(a) (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify was satisfied prior to the initial rating decision through a May 2013 notice letter sent to the Veteran that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his service connection claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records as well as post-service VA and non-VA treatment records are associated with claims file.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159 (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was afforded a VA examination in December 2014 with a January 2016 addendum opinion.  The Board finds the examination with addendum adequate for the purposes of the instant claim, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and, viewed in combination, provide adequate rationales for the etiological opinions provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has been afforded a hearing in June 2014 before a VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the VLJ asked specific questions directed at identifying whether service connection for renal cell carcinoma was warranted.  Further, the VLJ specifically sought to identify any pertinent evidence not currently associated with the claims file.  The matter was remanded twice in order to obtain outstanding records, examination, and addendum opinion.  Subsequent to the January 2012 memorandum opinion from the Court, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2).  Further, at no time have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

The Board also finds that there was substantial compliance with the most recent November 2015 Board remand directives.  Specifically as directed, the AOJ obtained an addendum VA opinion that addressed all elements of the Veteran's claim.  The matter was readjudicated in a March 2016 supplemental statement of the case, as directed by the Board.  Accordingly, there was substantial compliance with the most recent November 2015 Board remand directives, and no further remand is necessary.  See Stegall, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Legal Criteria

The Veteran contends that his claimed left knee and low back disabilities are related to service.  As essentially the same evidence is applicable to both of these issues, the Board has addressed them under the same analysis.  Specifically, he states that his left knee disability is due to jumping and running during service.  He also states that he was struck in the knee while in service and that his knee currently bothers him, especially at night.  Further, he notes that his low back disability is due to carrying heavy equipment while in service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as carcinoma, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Similarly, service connection may be granted on a secondary basis.  A disability, which is proximately due to, or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Analysis

The Veteran asserts that service connection is warranted for renal cell carcinoma.  He claims it is due to his exposure to herbicide, namely Agent Orange; or as due to service-connected psychiatric disability, that includes PTSD with alcohol abuse in full remission.  The evidence of record shows a history of renal cell carcinoma during the appeal period.  December 2014 VA Examination Report.  Military personnel records show the Veteran served in Vietnam during the period that exposed to herbicide is presumed.  See 38 C.F.R. § 3.307 (a)(6).  However, renal cell carcinoma has not been presumptively linked to exposure to herbicide.  While certain cancers have been so linked to exposure, renal cell carcinoma is not one of them.  See 38 C.F.R. § 3.309 (e). 

Notwithstanding the foregoing, a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In spite of this, evidence that direct causation is at least as likely as not is lacking in this case. 

The May 1970 Report of Medical Examination completed just prior to the Veteran's discharge from active duty shows a normal clinical evaluation of the genitourinary system; and the Veteran voiced no complaints with regards to his genitourinary system.

Post-service VA treatment records show the Veteran underwent a left nephrectomy for a left renal mass in 1998.  

In a December 2009 correspondence, from the Veteran's provider, Dr. J.W., it was noted that the Veteran has been treated for renal cell carcinoma.  She noted that the Veteran was exposed to many chemicals and that the chemicals have been known to have a causal relationship to cancers.  Therefore, the cancer was directly related to the Veteran's service in Vietnam; or most likely exacerbated by the service-connected PTSD.  The Board finds that the opinion is inadequate as there was no adequate rationale given.  Thus the opinion is wholly conclusory and inadequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

During the June 2014 Board hearing, the Veteran reiterated his contentions that his renal cell carcinoma was due to his in-service herbicide exposure.

Pursuant to the September 2014 remand, the Veteran was afforded a VA examination in December 2014.  The December 2014 VA examiner confirmed a diagnosis of neoplasms of the kidney.  The examiner opined that the claimed condition is less likely than not incurred in or aggravated by the claimed in-service injury, event or illness and that the claimed condition is less likely than not proximately due to or the result of the Veteran's service-connected condition.  By way of rationale, the examiner provided that literature review does not show a relationship between PTSD and renal cell carcinoma (RCC).  However, the examiner opined that "alcohol intake is associated with a protective effect on the risk of RCC in both men and women."  With regards to whether the Veteran's RCC was aggravated by his service-connected PTSD, the examiner was unable to determine the baseline level of severity and stated that the medical evidence is not sufficient to support a determination of severity.  Further, the Veteran's condition has been in remission since 1999.

In its November 2015 remand, the Board found that further medical guidance was necessary.  Indeed, the Board noted that given the December 2014 VA examiner's findings, a remand was required in order for an addendum opinion to address the relationship between RCC and the associated risk caused by alcohol consumption.  Further the examiner was also asked to provide a detailed explanation as to the medical evidence that is not available to support a determination for baseline severity.  Finally, the examiner was asked to reference and discuss a January 2013 Public Health Article submitted by the Veteran regarding the development of AL amyloidosis exposed by Agent orange that may affect the kidneys and lower red blood cell count.  

In a January 2016 VA addendum opinion, the examiner indicated it was less likely than not the RCC had its onset or was caused or aggravated by any service-connected disability, to specifically include in-service herbicide exposure and PTSD with alcohol consumption in full remission.  The examiner's rationale stated that RCC is not a presumptive condition related to Agent Orange exposure at this time. The examiner stated that literature review did not show a relation between PTSD and RCC.  The examiner also stated that alcohol intake is associated with a protective effect on the risk of RCC in both men and women, and she cited to "Up to Date, 2014".  The examiner further stated that the Veteran's alcohol consumption did not cause or aggravate his RCC.  The examiner stated that the medical literature reviewed did not show that alcohol intake or PTSD to be causes or to increase the incidence of RCC.  The examiner also stated that as mentioned, alcohol consumption was shown to provide protection against the development of RCC in one study. 
The examiner also stated that the Veteran does not have AL amyloidosis, she indicated that per the January 2013 article- AL amyloidosis could occur because of some cancers'.  The examiner stated that AL amyloidosis is a rare disease caused when amyloid proteins are abnormally deposited in tissues or organs.  She further stated that affected organs (deposition of amyloid proteins) may include the heart, kidneys, lover, bowel, skin, nerves, joints, and lungs.  AL amyloidosis is not a cancer. 

The examiner noted that the Veteran was told early September 1998 that he had a cancerous mass on the left kidney.  The examiner's rationale stated that the Veteran had a left nephrectomy September 18, 1998, for early low grade RCC and he has not had any recurrence and renal function has been stable.  The examiner stated that review of the Veteran's medical records does not show that that the RCC was worsened or aggravated and the baseline severity of the RCC was early low grade.

The examiner further stated that the Veteran's RCC was not worsened or aggravated at the time of the left nephrectomy, or currently.  Again, the examiner opined that the RCC has not progressed.  The examiner's rationale reiterated that the Veteran had a left nephrectomy for the treatment of his RCC, and there has not been any recurrent, metastasis, or worsening of the kidney function noted.  

The Board acknowledges that as part of the addendum opinion the VA examiner again noted that VA regulations do not include renal cell carcinoma as a condition that is presumptively related to Agent Orange and that literature review did not provide a relation between PTSD and RCC.  However, as substantive additional rationale was provided for the opinion it is the Board's determination that the concerns about the adequacy of the previous opinion were addressed. 

In April 2016, the Veteran submitted an undated letter that appears to be signed by him, however, includes language written from a medical provider.  The letter documents that the Veteran received care for a soft tissue sarcoma mass, and that surgery was performed.  The letter further documents that this provider noticed in the Veteran's medical records that he had a kidney removed.  The letter indicates that:
"According to the U.S. Department and the United Public Health Department, Titrachlorodibenzoid dioxin known as TCDD is a carcinogenic a persistent organic pollutant.  Document from the Health Department show exposure to this herbicide has been well documented to cause weakness, headaches, nausea, myatonia, renal, and hepatic injury.  I feel that [it] is more likely than not that exposur[e] to Agent Orange is the cause of his soft tissue Mass and Renal Failure."

As noted, it is unclear whether or not this statement is from a provider or the Veteran.  Nevertheless, the Board finds that the opinion is inadequate as there was no adequate rationale given.  This opinion is also wholly conclusory and inadequate for adjudication purposes.  See Stefl, supra.

The Board acknowledges the Veteran's own statements that his RCC is the result of in-service exposure to herbicide; however, he has not demonstrated any specialized medical knowledge or expertise to indicate he is capable of rendering a competent medical opinion on this issue.  Although lay persons are nonetheless competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to this specific issue, the possible etiological relationship between a cancer and an herbicide, it is beyond the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Additionally, the Veteran has not alleged and the record does not show continuity of symptomology since service. 

In regards to presumptive service connection, the evidence of record weighs against finding the Veteran's renal cell carcinoma manifested, to a compensable degree, within a year of discharge from active service.  The January 2016 VA opinion indicates the condition was diagnosed in 1998.  A review of the medical evidence of record does not suggest the condition, diagnosed in 1998, had manifested as far back in time as the Veteran's first year after active duty service, let alone manifested to a degree for which compensation would be warranted under VA's Schedule for Rating Disabilities. 

Relevant to the secondary service connection aspect of the claim, there is no adequate evidence or opinion that shows there exists a medical nexus between RCC and the service-connected PTSD with alcohol abuse.  As noted, the December 2009 statement from Dr. J.W. is not adequate for rating purposes.  Further, the January 2016 VA examiner declined to find a nexus between the Veteran's current RCC and his service and/or his service-connected PTSD with alcohol abuse. 

The medical professional who examined the Veteran in December 2014 and provided an addendum opinion in January 2016 explicitly rendered a conclusion that weigh against a finding of service connection for the claimed RCC on either a direct (primary) or secondary basis.  Such opinion clearly was based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board accepts this opinion as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 

In summation, the competent medical evidence indicates that the RCC is not related to active duty service, to include as due to herbicide exposure, or in the alternative to service-connected PTSD with alcohol abuse.  Again, the Board has considered the Veteran's statements, but finds that they are outweighed by the competent medical evidence of record.  In addition, the Veteran has not alleged and the record does not show continuity of symptomology since service.  Finally, the facts of this case do not warrant presumptive service connection because RCC did not manifest to a compensable degree within one year of discharge from active service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for renal cell carcinoma on a presumptive, direct, and secondary basis, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2015).


ORDER

Service connection for RCC, to include as due to in-service herbicide exposure and to include as due to service-connected PTSD with alcohol abuse in full remission, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


